DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of sensors,  microcontroller, memory means, predefined profile, means for supplying electrical energy, radio transmitter/receiver, temperature sensor, humidity sensor, accelerometer, magnetometer, vibration sensor, luminosity sensor, infrared presence sensor, sound warning means, remote management unit microcontroller comprising memory means, and means for transmitting data between the said remote management unit and the said central unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the case" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate et al [US 2016/0203692] (supplied by applicant) in view of Kraz et al [U.S. 9,466,194].
For claim 1, the device for monitoring a situation inside a volume (fall detection system No. 2), taught by Ten Kate includes the following claimed subject matter, as noted, 1) the claimed electronic unit is met by the user device (No. 3), being comprised of 2) the claimed plurality of sensors of different type met by the proximity sensors (No. 14), air pressure sensors (No. 6), and accelerometer (No. 4), 3) the claimed microcontroller met by the processing unit (No. 8) comprising memory means (No. 12), 4) the claimed at least one program for controlling the sensors (Paragraph 67: computer readable code to control the operation of the fall detection system) according to a predefined profile (Paragraph 62: configuration of the fall detection algorithm, e.g. certain assumptions, thresholds, and parameters), and a program for processing data recorded by the sensors (Paragraph 67: computer readable code to execute the fall detection algorithm), 5) the claimed means for signaling the detection of data representative of the occurrence of a particular event (Paragraph 79: audible alarm unit), 6) the claimed means for supplying electrical energy (Paragraph 79: battery or 
Hazard detection devices have had plural-use buttons for some time as can be seen in the device taught by Kraz.  Kraz teaches a system that also detects hazardous situations within a volume or space that uses radio antenna (Abstract) to transmit and receive data according to protocols.  Another important aspect of the Kraz reference is a button (No. 120) that may be actuated by a user that may also include a lens, such as a Fresnel lens, for use by a sensor such as an infrared (IR) sensor (Col. 6, Lns. 9-15).
According to the Background of the Kraz reference, multiple sensors would be beneficial to detect a variety of hazardous situations; however, close proximity between sensors and additional components can prove problematic due to electrical interference.  These concerns may need to be considered when determining component placement in relation to a circuit board of the device.  The combination lens/button enables two separate functions to be performed using one physical element, thereby saving space in the overall configuration of the detection device.  The Ten Kate reference would benefit from such architecture as a combined lens/button in order to minimize the overall size and space of the detector device, especially if the device of Ten Kate is supposed to be 
For claim 2, the proximity sensor (No. 14) of Ten Kate may use an infrared LED (Paragraph 73).  The Ten Kate reference also uses an accelerometer (No. 4).
For claim 3, in one embodiment, Ten Kate only activates the proximity sensor (No. 14) if a potential fall is detected following some processing or measurements of the movement sensors (Paragraph 82).  This substantially reduces power consumption of the detection system.
For claim 4, the detection system (No. 2) of Ten Kate may also comprise an audible alarm (Paragraph 79).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate et al in view of Kraz et al as applied to claim 1 above, and further in view of Worthington et al [U.S. 2012/0286949] (supplied by applicant).
For claim 6, the Ten Kate reference does not include at least one central unit and means for transmitting data between the remote management unit and the central unit.
The system of worker fall detection taught by Worthington teaches a system with similar properties as the Ten Kate reference, including environmental detectors (No. 14) including an accelerometer and position sensor (Paragraph 25).  Also, alarm units can be activated locally at the device (Paragraph 17).  One important aspect of the Worthington reference is using a communication device (No. 30) such as a cell phone 
The obvious advantage of having a central monitoring unit is to alert a third party in case a fall occurs where no one else is present to help.  This can quickly detect whether someone that suffered a fall would need help quickly without requiring a person to keep watch over the monitored user all the time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a central unit similar to that of Worthington in the system of Ten Kate for the purpose of reducing unnecessary manpower and time of observation by enabling remote observation of a potentially hazardous situation.

Claims 5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The system taught by Worthington does include a communication unit that may be a PDA or cell phone; however, this unit does not include a program for remote selection of a particular sensor control profile as well as a program for processing data in conjunction with an interface for using the program for remote selection as recited in dependent claim 5.  Also, claim 7 presents a very specific method for monitoring a situation using the electronic unit of claim 1 that also includes a list of automatically .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanson et al [U.S. 8,675,920] uses an infrared motion sensor for fall detection.
Fadell et al [U.S. 9,600,989] detects potential dangers near a housing.
Fadell et al [U.S. 9,697,713] uses multiple integrated sensing systems.
Fadell et al [U.S. 10,013,861] detects potential dangers in a visually pleasing housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
1/5/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687